293 F.2d 43
Elfriede TRAFFORD and Paul Trafford, Appellants,v.YELLOW CAB CO., Defendant and Third-Party Plaintiff, v. PaulTRAFFORD, Third-Party Defendant.
No. 13514.
United States Court of Appeals Third Circuit.
Argued June 19, 1961.Decided June 29, 1961.

John Dorfman, Philadelphia, Pa., for appellants.
James J. Leyden, Philadelphia, Pa., for appellee Yellow Cab Co. of Philadelphia, Schnader, Harrison, Segal & Lewis, Philadelphia, Pa., on the brief), for appellants.
Lynn L. Detweiler, Swartz, Campbell & Henry, Philadelphia, Pa., for appellee Paul Trafford.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a personal injury case arising out of an automobile collision.


2
This collision occurred November 4, 1956, at the intersection of Thirty-Fourth Street and Fairmount Avenue, Philadelphia.  The case was tried throughout, from the plaintiff's opening statement to a submitted and given point for charge on the theory that Thirty-Fourth Street at this point was a through highway.  This appears in the very first paragraph of the opening statement of counsel for the plaintiff.  It further appears in the plaintiff's point for charge number 8 which the trial judge gave.  It reads: 'Under the facts of this case, the law pertaining to through highways shall apply.  A through highway is one whose entrances, from intersecting highways, have one or more stop signs.'  This point was never withdrawn nor did counsel request an instruction that 20 miles per hour was the maximum speed limit.  We are now invited to work through a maze of legislation by the Pennsylvania Legislature, the City Council of Philadelphia, the 1950 Charter and the rules established by the Department of Public Safety.  As presented, the maze gives one the impression that it would take a Theseus with Ariadne's web to complete the journey.  We think the Court is not required in the present posture of the case to try to follow this maze.


3
The judgment of the district court will be affirmed.